The opinion of the court was delivered by
Thompson, J.
The only question for determination in this case, is the alleged error of the court, in entering judgment for the plaintiff below, on the award filed in this case.
There was no written submission of the case, by the parties, to the referees, nor any by parol, of which we can take notice, as the case stands. Could a judgment be entered on such an award, by act of the court merely ? We think not.
By the 2d and 3d sections of the Act of 1806, in case of actions pending, and by the 3d section of the Act of 16th June 1836, two modes are provided, for ending, by voluntary arbitration, suits and controversies between parties, in regard to the title to real estate. In both, however, it is necessary, in order to invest the court with power to enter judgment on the award, that the submission be made a rule of court. It has been decided, that this may be done when the submission recites the act under which it is made: 1 Karris 90. For by such a reference to the act, it will be intended, that the proceedings are all to be in accordance with it. Further than this, the courts have not gone.
Here, there was no submission in writing, and no reference to any act under which the arbitrament was to take place; and, of course, no agreement to make it a rule of court. The recital in the award, that there had been a submission by the parties, would not prove it, and if it did, it was silent as to what act the reference was under. So that, under none of the forms of arbitration, provided by the statute, was the court authorized to enter judgment on this award.
But it was suggested in argument, that perhaps the judgment might be sustained on the ground of compromise by the attorneys, with confession of judgment as the fruits of it. It is enough to say, in answer to this, that the award, the only evidence of what they did do, shows that what was done, was the result of an adjudication, and not by concession and compromise. .So too, the record negatives the existence of a confession of judgment, by showing that it was entered on the award, and by force and in virtue of it. The foundation or authority on which judgments rest must always appear in some way or other: this is the only test of whether they exist as such, or not. If there be no autho • *317rity for a judgment, then it cannot legally exist, and for this reason, the record always shows ,how the judgment came to be entered, whether by default, on a verdict, .by confession, stipulation, on an award, or under some rule of court. Here, it is shown to be on an award, and, for want of a submission according to law, it cannot be sustained as such. The record stands thus, in form and substance — there was no mistake or misconception as to this. To sustain it, therefore, as a compromise and confession, would be to make it speak a language which it does not design to speak, and to which it is a stranger; and to turn it into what neither parties, attorneys, nor the court intended. This cannot be done, without doing violence to all rules and precedents.
It is not intended, as it is not necessary, to discuss the extent of authority of attorneys at law in the management of their clients’ cases. It is undoubtedly very extensive, as many adjudicated cases prove. In the casé in hand, it is not to be believed, that they acted on their own authority — everything shows the contrary, and that there was- a submission by parol, by their clients. That the result of it is not successful in ending the suit in which it was made, by judgment, is owing to the defects already mentioned. On this writ of error, we only pass upon the validity of the judgment entered on the award. Whether in any other way, the award will be binding or not, we do not determine.
Judgment reversed, and procedendo awarded.